DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761).
Regarding claim 1, Lee discloses a modular, insulated, all-in-one, plug-and-play (MIAP) aquaponics unit (Fig. 1) comprising: a unitary framework (3) having a single base and plural walls (Fig. 1; base of (3) and walls (5), (7), and outside walls); a first portion of the single base and a first set of the plural walls define an aquaculture tank (4); a fourth portion of the single base and a fourth set of the plural walls define a hydroponics tank (8); and piping (inlets (15) and outlets (17) through wall (5) act as piping) extending through the plural walls between each two adjacent tanks for allowing water from the aquaculture tank to flow into the hydroponics tank and back to the aquaculture tank, wherein each wall of the aquaculture tank and the hydroponics tank is fixedly attached to the single base to achieve the unitary framework (Fig. 1).  
Lee does not explicitly disclose a second portion of the single base and a second set of the plural walls define a clarifier tank; a third portion of the single base and a third set of the plural walls define a bio-reactor tank, and piping for allowing water from the aquaculture tank to flow into the clarifier tank and then into the bio-reactor tank.
Hur teaches a second portion of the single base and a second set of the plural walls define a clarifier tank (Fig. 9; (30), paragraph [0051] of machine translation); a third portion of the single base and a third set of the plural walls define a bio-reactor tank (1); and piping (14) for allowing water from the aquaculture tank to flow into the clarifier tank (80) and then into the bio-reactor tank (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aquaponics unit of Lee to include a clarifier tank and bio-reactor tank with connecting pipe as taught by Hur and include the additional tanks in the unitary framework in order to filter through the water differently and prior to the addition to the hydroponics tank for improved cultivation productivity.
Regarding claim 2, Lee as modified by Hur teaches an air pump that supplies compressed air to a plant-to-fish tanks conduit, which is part of the piping, for pushing the water from the hydroponics tank to the aquaculture tank in the form of an air lift pump (Hur: paragraphs [0012] and [0014] disclose an air compressor (which includes a pump) allowing the sending of bubbles to automatically discharge (e.g. airlift)), wherein a depth the hydroponics tank is smaller than a depth of the aquaculture tank (Lee: the hydroponics tank (8) has a smaller depth than the aquaculture tank (4), as is shown in Fig. 1, plants planted in the loess balls (13) that raises the level of plants to be planted, therefore reducing the depth of the hydroponics tank versus the aquaculture tank).
Regarding claim 3, Lee as modified by Hur teaches (references to Lee) wherein the piping comprises: the plant-to-fish tanks conduit (17) for transferring the water from the hydroponics tank to the aquaculture tank.
Regarding claim 4, Lee as modified by Hur teaches (references to Hur) wherein the piping further comprises: a solid lifting outflow conduit that is configured to bring the water, sludge, and small, water-suspended solids from a bottom of the aquaculture tank to a top of the clarifier tank (paragraph [0048] discloses a bottom-up flow most suitable for removal of foreign substances).
Regarding claim 9, Lee as modified by Hur teaches (references to Hur) further comprising: a cartridge filter (31) located in the clarifier tank and configured to remove solid waste from the water coming from the aquaculture tank (paragraph [0013] of machine translation).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761) and further in view of Hill (US 4892651).
Regarding claim 5, Lee as modified by Hur teaches (reference to Hur) wherein the piping further comprises: a clarifier-to-reactor tanks conduit (14) between the clarifier tank (30) and the bio-reactor tank (1) and configured to transfer the water from the clarifier tank to the bio-reactor tank. However, Lee as modified by Hur does not explicitly teach the conduit being located in a wall.
Hill teaches conduits located in a wall (Figs. 2-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the clarifier-to-reactor tanks conduit of Lee modified by Hur to be located in a wall as taught by Hill in order to protect the piping and provide a separate chamber for repairs, or the like.
Regarding claim 6, Lee as modified by Hur and Hill teaches wherein the piping further comprises a reactor-to-plant tanks conduit (Hur: conduit (2b) coming out of the bio-reactor (1)) built in a wall (Hill: Figs. 2-6) between the bio-reactor tank and the next tank and configured to transfer the water from the bio-reactor tank to the next tank. Please note in the combination, the next tank is the hydroponics tank as taught by Lee.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761) and further in view of Rongkun (CN 202524909).
Regarding claim 7, Lee as modified by Hur is silent as to wherein the pump is located in a chamber formed within the framework. 
Rongkun teaches a pump located in a chamber formed within the framework (Fig. 4, pump (41) is shown in a chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the pump of Lee modified by Hur in the location taught by Rongkun in order to separate the pump for easier repairs.
Regarding claim 8, Lee as modified by Hur is silent as to wherein an air input for the air pump is formed in a wall of the plural walls of the framework. 
Rongkun teaches an input for the pump is formed in a wall of the plural walls of the framework (Fig. 4, items (41), (42), and (43) are shown in a wall of the framework). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the air input of Lee modified by Hur in the location taught by Rongkun in order to separate the air input for easier repairs.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761) and further in view of Beckman et al. (US 2004/0074834).
Regarding claim 10, Lee as modified by Hur is silent as to further comprising: an air manifold connected to the air pump, the air manifold being directly connected to the plant-to-fish tanks conduit for providing the compressed air for pushing the water from the hydroponics tank to the aquaculture tank against gravity.
Beckman et al. teaches an air manifold connected to the air pump, the air manifold being directly connected to the plant-to-fish tanks conduit for providing the compressed air for pushing the water from the hydroponics tank to the aquaculture tank against gravity (paragraphs [0042] and [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection from the air pump of Lee modified by Hur by providing an air manifold as taught by Beckman et al. in order to direct the path of the air coming out of the pump.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761) and Beckman et al. (US 2004/0074834) and further in view of Hill (US 4892651).
Regarding claim 11, Lee as modified by Hur and Beckman et al. is silent as to further comprising: an air stone located in the hydroponics tank, next to an input of the plant-to-fish tanks conduit; and a tube connecting the air manifold to the air stone.
Hill teaches an air stone (220) located in the hydroponics tank, next to an input of the plant-to-fish tanks conduit; and a tube connecting the air manifold (208) to the air stone (220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aquaponics unit of Lee modified by Hur and Beckman et al. to include air stones as taught by Hill, since air stones are a common way to provide bubbles to supply oxygen (Hill: col. 4, lines 63-67) for organisms.
Regarding claim 12, Lee as modified by Hur, Beckman et al. and Hill teach (references to Hill) the aquaponics unit further comprising: at least one air stone (220) located in each tank ((e.g. D-F); claim 3) except the clarifier, which has no air stone (col. 4, lines 44-48, the air stone are for the benefit of micro-organisms which are to be avoided in the clarifier); and a corresponding pipe/tubing for each air stone that connects the air manifold (208) to each air stone (Fig. 7).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761) and Beckman et al. (US 2004/0074834) and further in view of Rongkun (CN 202524909).
Regarding claim 13, Lee as modified by Hur and Beckman et al. is silent as to wherein the air pump and the air manifold are located in a chamber formed within the framework.
Rongkun teaches a pump and conduit located in a chamber formed within the framework (Fig. 4, (41), (42), and (43) are shown in a chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the pump and air manifold of Lee modified by Hur and Beckman et al. in the location taught by Rongkun in order to separate the pump and air manifold for easier repairs.
Regarding claim 14, Lee as modified by Hur and Beckman et al. is silent as to wherein the air pump is located in a first chamber formed within the framework and the air manifold is located in a second chamber formed within the framework.
Rongkun teaches a pump and conduit located in a chamber formed within the framework (Fig. 4, (41), (42), and (43) are shown in a chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the pump and air manifold of Lee modified by Hur and Beckman et al. in the location taught by Rongkun in order to separate the pump and air manifold for easier repairs. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the pump of Hur and the air manifold of Beckman et al. to be in separate chambers to further isolate components if they have repair issues, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761) and further in view of Fang Juan (CN 106852291) and Carter (US 5891711).
Regarding claim 15, Lee as modified by Hur does not explicitly teach wherein the framework is made out of foam and the piping is made out of polyvinyl chloride.
Fang Juan teaches a framework made out of foam (paragraphs [0004] and [0006] of machine translation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the framework of Lee modified by Hur with the foam as taught by Fang Juan as a viable alternate material that can be used as an aquaponics unit.
Carter teaches piping made out of polyvinyl chloride (col. 13, lines 14-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the piping of Lee modified by Hur and Fang Juan to be made out of polyvinyl chloride as taught by Carter in order to provide a common low-cost plumbing/drainage material for piping. 
Claims 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761) and further in view of Fang Juan (CN 106852291).
Regarding claim 16, Lee discloses a modular, all-in-one, plug-in-play (MIAP) aquaponics unit (Fig. 1) comprising: a unitary framework (3) having a single base and plural walls (Fig. 1; base of (3) and walls (5), (7), and outside walls); the single base and the plural walls defining an aquaculture tank (4) and a hydroponics tank (8); piping formed in the plural walls between the aquaculture tank and the hydroponics tank (inlets (15) and outlets (17) through wall (5) act as piping); and wherein the unit requires no assembly for being used as each wall of the aquaculture tank and the hydroponics tank is fixedly attached to the single base to achieve the unitary framework (Fig. 1).
Lee does not explicitly disclose an air pump that compresses air and pushes water from the hydroponics tank to the aquaculture tank through the piping, and wherein the framework is insulated.
Hur teaches an air pump that compresses air and pushes water from one tank to another through piping (paragraphs [0012] and [0014], air compressor includes a pump). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aquaponics unit of Lee to have an air pump as taught by Hur in order to provide the bubbles that help to discharge solid matter as the water is moved from one tank to another. 
Fang Juan teaches a framework that is insulated (paragraphs [0004] and [0006] disclose foam is used for the framework, which is an insulated material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the framework of Lee modified by Hur with the foam material taught by Fang Juan in order to provide stable temperatures for the aquaponics unit.
Regarding claim 19, Lee as modified by Hur and Fang Juan teach (references to Lee) wherein the aquaculture tank and the hydroponics tank have a wall in common (wall (5) between (4) and (8)).
Regarding claim 20, Lee discloses a method of manufacturing a modular, all-in-one, plug-in-play (MIAP) aquaponics unit (Fig. 1), the method comprising: manufacturing a unitary framework, the unitary framework having a single base (the bottom of (3)) and plural walls (Fig. 1, walls along outside and (5) and (7)); constructing an aquaculture tank (4) in the unitary framework from the single base and a first set of walls of the plural walls (walls surrounding (4) in Fig. 1); constructing a hydroponics tank (8) in the unitary framework, from the single base and a second set of walls of the plural walls (walls surrounding (8) in Fig. 1) so that both the aquaculture tank and the hydroponics tank are entirely located on the singe base and defined by the plural walls (Fig. 1, both tanks are on the single base of (3) and surrounded by the plural walls); inserting piping ((15), (17)) in the plural walls, between the aquaculture tank and the hydroponics tank (Fig. 1), wherein each wall of the aquaculture tank (4) and the hydroponics tank (8) is fixedly attached to the single base to achieve the unitary framework (see Fig. 1).
Lee does not explicitly disclose providing a block of foam, manufacturing the framework from the block of foam, and attaching an air pump to the framework, the air pump compressing air and pushing water from the hydroponics tank to the aquaculture tank through the piping.
Hur teaches attaching an air pump to the framework, the air pump compressing air and pushing water from a tank to another tank through the piping (paragraphs [0012] and [0014], air compressor includes a pump). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an air pump as taught by Hur in the aquaponics unit of Lee in order to provide bubbles that help to discharge solid matter as the water is moved from one tank to another. Please note in the combination, the tanks are the aquaponics tank and hydroponics tank as taught by Lee.
Fang Juan teaches providing a block of foam and manufacturing the framework from the block of foam (paragraphs [0004] and [0006] disclose foam is used for the framework, which is an insulated material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the framework of Lee modified by Hur with the foam material taught by Fang Juan in order to provide stable temperatures for the aquaponics unit.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101062017, machine translation attached) in view of Hur (KR 101799761) and Fang Juan (CN 106852291) and in further view of Rongkun (CN 202524909).
Regarding claim 17, Lee as modified by Hur and Fang Juan does not explicitly teach wherein there is no piping outside the framework. 
Rongkun teaches wherein there is no piping outside the framework (Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aquaponics unit of Lee modified by Hur and Fang Juan to include no piping outside the framework as taught by Rongkun in order to separate the pump for easier repairs.
Regarding claim 18, Lee as modified by Hur and Fang Juan does not explicitly teach wherein the air pump is located in its entirety within the framework.
Rongkun teaches wherein the pump (41) is located in its entirety within the framework (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the air pump of Lee modified by Hur and Fang Juan to be in the location of the pump in Rongkun in order to isolate the pump for repairs and the like.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643